Citation Nr: 1039604	
Decision Date: 10/22/10    Archive Date: 10/27/10

DOCKET NO.  05-41 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for status-post viral 
meningitis claimed as headaches, nausea, and sweating, to include 
as due to an undiagnosed illness.  

2.  Entitlement to service connection for fatigue, to include as 
due to an undiagnosed illness.  

3.  Entitlement to service connection for diarrhea, to include as 
due to an undiagnosed illness.  

4.  Entitlement to service connection for joint pain, to include 
as due to an undiagnosed illness.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

A. Nigam, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1980 to 
September 1984 and from January 1990 to May 1991.  He also had 
service with the Naval Guard, with verified and various periods 
of active duty for training (ACDUTRA) and inactive duty for 
training (INACDUTRA) from November 1990 to November 1994.  

This matter initially came before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 RO rating decision.  

Recently, the Board reopened the Veteran's claims and remanded 
the case to the RO via the Appeals Management Center (AMC), in 
Washington, D.C. for additional development of the record in May 
2009.  

The purpose of the remand was to schedule the Veteran for various 
VA examinations.  

With respect to the issues of entitlement to service connection 
for status-post viral meningitis claimed as headaches, nausea, 
and sweating, to include as due to an undiagnosed illness, and 
for fatigue, to include as due to an undiagnosed illness, all of 
the actions previously sought by the Board through its prior 
development request appears to have been substantially completed 
as directed, and it is of note that the Veteran does not contend 
otherwise.  See Stegall v. West, 11 Vet. App. 268, 270-71 (1998); 
D'Aries v. Peake, 22 Vet. App. 97, 104-05 (2008); Dyment v. West, 
13 Vet. App. 141 (1999).  

VA's duty to assist is met; thus, it is not prejudicial for the 
Board to proceed with appellate review.  See Conway v. Principi, 
353 F.3d 1369 (Fed. Cir. 2004).  

Upon completion of the requested development, a Supplemental 
Statement of the Case (SSOC), issued in May 2010, confirmed and 
continued the previous denial.  

The issues of entitlement to service connection for diarrhea, to 
include as due to an undiagnosed illness, and for joint pain, to 
include as due to an undiagnosed illness, are REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify the Veteran if further action is required.  


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable disposition 
of the issues addressed in this decision was obtained.  

2.  The Veteran served in Southwest Asia during the Persian Gulf 
War.  

3.  The disability manifested as status-post viral meningitis, 
claimed as headaches, nausea, and sweating, is shown to be 
related to the Veteran's active service.  

4.  The claimed fatigue is shown to be attributable to mild 
anemia and of diabetes, a known clinical diagnosis, which was not 
manifested in service and is not otherwise shown to be related to 
service.  


CONCLUSIONS OF LAW

1.  By extending the benefit of the doubt to the Veteran, his 
disability manifested by status-post viral meningitis claimed as 
headaches, nausea, and sweating, is due to a disease or injury 
that was incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2009).  

2.  The Veteran does not have a disability manifested as fatigue 
due to an undiagnosed illness or other disease or injury that was 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 1117, 1131, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 
3.303, 3.317 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA) of 2000

VA's duties to notify and assist claimants in substantiating a 
claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) 
(concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a 
complete or substantially complete application for benefits, VA 
is required to notify the claimant and his or her representative, 
if any, of any information, and any medical evidence or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. 
§ 3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and (3) 
that the claimant is expected to provide.  

In this case, notice fulfilling the requirements of 38 C.F.R. § 
3.159(b) was furnished to the Veteran in March 2003, January 
2006, March 2006, September 2008, November 2008, July 2009, and 
October 2009.  In these letters, the Veteran was notified of VA's 
practices in assigning disability evaluations and effective dates 
for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The appeal was readjudicated in May 2010.  As 
this course of action has corrected any initial notice errors, 
there is no prejudice to the Veteran.  See Mayfield v. Nicholson, 
499 F.3d 1317 (Fed. Cir. 2007).  

VA has also fulfilled its duty to assist in obtaining the 
identified and available evidence needed to substantiate the 
claim adjudicated in this decision.  The RO has either obtained, 
or made sufficient efforts to obtain, records corresponding to 
all treatment described by the Veteran.  Specifically, the 
Veteran has been afforded multiple VA examinations to address the 
etiology of his claimed disorders.  See Barr v. Nicholson, 21 
Vet. App. 303 (2007).  

Hence, the Board is satisfied that all reasonable efforts to 
develop the record have been made with respect to the claim.  

As discussed, the Veteran was notified and aware of the evidence 
needed to substantiate his claims, the avenues through which he 
might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  The Veteran was an active participant in the claims 
process, identifying pertinent medical evidence and submitting 
evidence.  

Thus, the Veteran has been provided with a meaningful opportunity 
to participate in the claims process and has done so.  Any defect 
in the sequence of events or content of the notice is not shown 
to have any effect on the case or to cause injury to the Veteran.  

Therefore, any such defect is harmless and does not prohibit 
consideration of this matter on the merits.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006); see also ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  


Legal Criteria

Service connection may be granted for disability resulting from 
disease or injury incurred or aggravated during a Veteran's 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2009).  

Service connection may be granted for any disease diagnosed after 
discharge from service when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d).  

To establish a service connection for an injury, a veteran is 
required to show (1) medical evidence of a current disability, 
(2) medical or lay evidence of in-service incurrence or 
aggravation of an injury, and (3) medical evidence of a nexus 
between the claimed in-service injury and the present disability.  
Dalton v. Nicholson, 21 Vet. App. 23, 36 (2007).  

In cases where the veteran cannot establish some of these 
elements, a veteran can instead establish continuity of 
symptomatology.  38 C.F.R. § 3.303(b); Barr v. Nicholson, 21 Vet. 
App. 303, 307 (2007).  

To establish continuity of symptomatology, the a veteran is 
required to show "(1) that a condition was 'noted' during 
service, (2) evidence of postservice continuity of the same 
symptomatology, and (3) medical or lay evidence of a nexus 
between the present disability and the postservice 
symptomatology."  Barr, 21 Vet. App. at 307.  

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  

Under 38 C.F.R. § 3.317 (2009), a Persian Gulf Veteran who 
exhibits objective indications of a qualifying chronic disability 
may be service-connected, provided that such disability became 
manifest either during active military, naval, or air service in 
the Southwest Asia theater of operations during the Persian Gulf 
War, or to a degree of 10 percent or more not later than December 
31, 2011, and by history, physical examination, and laboratory 
tests cannot be attributed to any known clinical diagnosis.  See 
also Extension of the Presumptive Period for Compensation for 
Gulf War Veterans, 71 Fed. Reg. 75,669-75,672 (December 18, 
2006).  

A "qualifying chronic disability" has been defined to mean a 
chronic disability resulting from any of the following (or any 
combination of the following): (1) an undiagnosed illness; (2) 
medically unexplained chronic multisymptom illnesses that are 
defined by a cluster of signs or symptoms (specifically chronic 
fatigue syndrome, fibromyalgia, irritable bowel syndrome, or any 
other illness the Secretary determines meets the criteria of a 
medically unexplained chronic multisymptom illnesses); or (3) any 
diagnosed illness that the Secretary determines warrants a 
presumption of service connection.  38 C.F.R. § 3.317(a)(2)(i) 
(2009).  

When determining whether a qualifying chronic disability became 
manifest to a degree of 10 percent or more, the Board must 
explain its selection of analogous Diagnostic Code.  Stankevich 
v. Nicholson, 19 Vet. App. 470, 472 (2006).  

The term "medically unexplained chronic multisymptom illness" 
means a diagnosed illness without conclusive pathophysiology or 
etiology, that is characterized by overlapping symptoms and signs 
and has features such as fatigue, pain, disability out of 
proportion to physical findings, and inconsistent demonstration 
of laboratory abnormalities.  Chronic multisymptom illnesses of 
partially understood etiology and pathophysiology will not be 
considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii) 
(2009).  

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence perceptible 
to an examining physician, and other, non-medical indicators that 
are capable of independent verification.  38 C.F.R. § 3.317(a)(3) 
(2009).  

Disabilities that have existed for six months or more and 
disabilities that exhibit intermittent episodes of improvement 
and worsening over a six-month period will be considered chronic.  
The six-month period of chronicity is measured from the earliest 
date on which the pertinent evidence establishes that the signs 
or symptoms of the disability first became manifest.  38 C.F.R. § 
3.317(a)(4) (2009).  

Signs or symptoms that may be a manifestation of an undiagnosed 
illness or a medically unexplained chronic multisymptom illness 
include, but are not limited to the following: fatigue; signs or 
symptoms involving the skin; headache; muscle pain; joint pain; 
neurologic signs or symptoms; neuropsychological signs or 
symptoms; signs or symptoms involving the respiratory system 
(upper or lower); sleep disturbances; gastrointestinal signs or 
symptoms; cardiovascular signs or symptoms; abnormal weight loss; 
and menstrual disorders.  38 C.F.R. § 3.317(b) (2009).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits under 
laws administered by the Secretary. T he Secretary shall consider 
all information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.  


Analysis

The Board has reviewed all the evidence in the Veteran's claims 
file.  Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  

Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate the claims and what the 
evidence in the claims file shows, or fails to show, with respect 
to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-
30 (2000).  

The Veteran contends that his claimed status-post viral 
meningitis claimed as headaches, nausea, and sweating, and his 
claimed fatigue, are due to an undiagnosed illness due to his 
Persian Gulf service; and that these disabilities, even if not 
due to an undiagnosed illness, are direct results of claimed 
injuries sustained in service, to include chemical/biological low 
level exposure to the nerve agents sarin and cyclosarin while 
serving near where Iraqi weapons were being demolished at 
Khamisiyah, Iraq.  

Notably in a letter from the Department of Defense (DOD), dated 
in July 1997, confirms that the Veteran was informed of a 
determination that his unit was near Khamisiyah, Iraq in early 
March 1991, and that when rockets were destroyed in the pit area 
at Khamisiyah on March 10, 1991, the nerve agents sarin and 
cyclosarin may have been released into the air.  The letter 
notified the Veteran that if he was with his unit at that time he 
may have been in an area where exposure to a very low level of 
nerve agents was possible; however an analysis showed that the 
exposure levels would have been too low to activate chemical 
alarms or to cause any symptoms at the time.  The letter 
indicated that although little was known about the long-term 
effects from a brief, low level exposure to nerve agents, the 
current medical evidence indicates that long-term health problems 
were unlikely.  

With respect the claim for entitlement to service connection for 
status-post viral meningitis claimed as headaches, nausea, and 
sweating, to include as due to an undiagnosed illness, the Board 
notes a redeployment examination report of medical history, dated 
in April 1991, shows a history of headaches related to sand, with 
no problems at present.  Moreover, copies of letters submitted by 
the Veteran, dated in March 1991, that were allegedly written 
while he was serving in the Gulf reveal reports of headaches.  

Generally, post-service treatment records reflect findings of and 
treatment for chronic headaches, nausea with headaches, 
diaphoresis, and acute viral meningitis.  

Significantly, an October 2009 VA neurological disorder 
examination report shows diagnostic study findings on CT scan of 
the head, dated in May 1999, which reveal diffuse cortical 
atrophy with volume loss, more than expected for age, and no 
other pathologies mentioned.  The examiner diagnosed the Veteran 
with frequent and severe headaches, which have appeared to 
increase in severity since their onset in 1991.  The headaches 
were noted as having some migrainous features.  The examiner 
opined that it is as likely as not that the Veteran's headaches 
are due to his exposure in Iraq.  

In extending the benefit of the doubt to the Veteran, the 
currently diagnosed status-post viral meningitis claimed as 
headaches, nausea, and sweating is found to be as likely as not 
related to the Veteran's exposure to chemical exposure during his 
period of active service in the Persian Gulf War.  

With respect the claim for entitlement to service connection for 
fatigue, to include as due to an undiagnosed illness, the Board 
notes service treatment records are negative for findings of or 
treatment for fatigue.  

Notably, a February 1996 VA treatment record shows a general 
complaint of fatigue.  Moreover, VA treatment records, dated in 
November 1998, shows findings of fatigue, constant sleep, and 
easily fatigued.  Further, an April 1999 memorandum from a VA 
physician indicates that the Veteran was diagnosed with chronic 
fatigue syndrome.  

A May 1999 VA general medical examination reflects findings of 
multiple medical problems that the Veteran felt were due to 
exposure while serving in the Gulf War, to include chronic 
fatigue syndrome.  A VA neuropsychiatric examination of the same 
month reveals complaints of excessive sleepiness.  The Veteran 
reported that he typically sleeps about 8 hours every night, but 
denied feeling refreshed upon awaking, and stated that he 
typically naps for an hour once a day.  He acknowledged snoring 
at night, and indicated that he wakes occasionally with a morning 
headache but denied morning dry mouth.  

The examiner opined that the Veteran's sleep complaints might be 
indicative of a diagnosis of obstructive sleep apnea, and that 
his lack of refreshing sleep, despite a normal sleep period, 
suggested that something occurred during sleep to disrupt sleep 
architecture.  The examiner noted that the Veteran's reported 
snoring raised the possibility of apnea.  

A July 1999 VA treatment record showed complaints of chronic 
fatigue, and that symptoms have resolved spontaneously but then 
reoccur.  

An April 2003 VA respiratory examination evaluated the Veteran's 
claimed sleep disorder.  Here, the Veteran reported that he had 
difficulty sleeping because of pain for which he was being 
treated with Codeine.  The Veteran indicated that he turned out 
the lights at 9:30 pm, fell asleep around 11:00pm, and awoke at 
7:00am, but that he did not feel refreshed after sleeping.  He 
denied daytime somnolence, and stated that he occasionally 
"zones out" but does not fall asleep.  The Veteran noted that 
he had never been told that he was a snorer nor had he been told 
that his breathing was interrupted at night during sleep, and 
that he felt very strongly that his sleep problem was due to pain 
and not due to sleep disorder/breathing.  

Here, the examiner indicated that there was no way to absolutely 
exclude a sleep disorder/breathing without performing an 
overnight polysomnography; however, the Veteran's symptoms were 
not particularly suggestive of that disorder.  It was recommended 
that the Veteran have a polysomnography performed to exclude a 
sleep apnea problem, but he was adamant that any difficulty he 
had sleeping was due to pain and not due to his sleep 
disorder/breathing.  The examiner opined that there was not 
enough clinical evidence to warrant a diagnosis of sleep apnea, 
and concluded that more likely than not there is no sleep apnea.  

In October 2009 the Veteran underwent a VA Gulf War examination 
during which he complained of fatigue, which he claims began in 
June of 1992.  Here, the Veteran described experiencing fatigue 
after sleeping 6 to 8 hours, and noted that his sleep is not 
restful.  He complained that his body is tired and he sleeps 
approximately 11 hours a day on work days, although his mind is 
okay.  The Veteran denied treatment for chronic fatigue syndrome, 
although he stated that in the past he had been diagnosed with 
it, and reported that he is able to accomplish his work, but 
always feels tired.  

The examiner opined that with respect to the Veteran's claimed 
fatigue, routine testing was essentially within normal limits, 
with the exception of mild anemia, and the presence of diabetes, 
which were both likely components of the fatigue, and concluded 
that there was no objective evidence of undiagnosed illness.  

The competent medical evidence is therefore against the 
conclusion that the claimed fatigue is due to an undiagnosed 
illness.  In this regard, the evidence of record fails to show 
that the Veteran exhibited objective indications of a qualifying 
chronic disability that became manifest either during active 
service in the Southwest Asia theater of operations during the 
Persian Gulf War, or to a degree of 10 percent or more not later 
than December 31, 2011.  Further, the Veteran's fatigue has been 
specifically attributed to the known clinical diagnoses of mild 
anemia and diabetes.  

Additionally, there is no evidence to establish service 
connection on a direct basis.  In this regard, the Board notes 
that the service treatment records are negative for findings of 
fatigue, and the VA examination reports, dated in May 1999 and 
April 2003, reveal that the Veteran's fatigue is likely 
attributable to a sleep disorder that has not been related to his 
service.  

The only evidence of record supporting the Veteran's claim for 
service connection for fatigue is his own lay opinion and lay 
statements from various friends and family members generally 
noted to attest to observations of fatigue.  

The Board must assess the competency and credibility of lay 
statements regarding in-service or continuous postservice 
symptomatology.  As to this, a layperson is generally not capable 
of opining on matters requiring medical knowledge.  Routen v. 
Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom. Routen v. 
West, 142 F.3d 1434 (Fed. Cir. 1998); see also 38 C.F.R. § 
3.159(a)(1) and (2) defining, respectively, competent medical and 
lay evidence.  

Where the determinative issue involves causation or a diagnosis, 
there must be competent evidence and, generally, lay statements 
are not competent evidence.  Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993).  However, lay evidence can be competent to establish a 
diagnosis when (1) a layperson is competent to identify the 
medical condition, (e.g., a broken leg), or (2) the layperson is 
reporting a contemporaneous medical diagnosis (but see Robinette 
v. Brown, 8 Vet. App. 69, 77 (1995) when the underlying medical 
nature of evidence has been significantly diluted, as in the 
connection between a lay account of past medical information, and 
filtered through layman's sensibilities, such evidence is too 
attenuated and inherently unreliable to constitute medical 
evidence) or (3) lay testimony describing symptoms at the time 
supports a later diagnosis by a medical professional.  Jandreau 
v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

However, information simply recorded by a medical examiner and 
unenhanced by any additional medical comment, and thus not adding 
any medico-evidentiary value to the lay history through medical 
expertise, does not constitute competent medical evidence.  See 
LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  

In the first circumstance, identification of a medical condition, 
there is a two-step analysis, the first is competence and the 
second is credibility.  Robinson v. Shinseki, 2008-7096 (Fed. 
Cir. March 3, 2009) (not selected for publication); 312 Fed.Appx. 
336, 2009 WL 524737 (C.A.Fed.).  

In the first step, competency of lay evidence, it must be 
determined whether the disability is simple and capable of lay 
observation, if so, then lay evidence thereof is not a medical 
determination requiring medical evidence; rather, it can be 
established by competent lay evidence.  Jandreau, Id.; Barr v. 
Nicholson, 21 Vet. App. 303, 310 (2007); see 38 C.F.R. § 
3.159(a)(2).  If not, then competent medical evidence is 
required.  

If lay evidence is competent, then the second step is to assess 
credibility by weighing the pertinent lay evidence against the 
other evidence-including in-service records documenting in-
service injury or disability, if any.  Robinson, Id.  The 
credibility of lay statements may not be refuted solely by the 
absence of corroborating medical evidence, but this is a factor.  
Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  

Other factors are the lapse of time in recollecting events 
attested to, prior conflicting statements, consistency with other 
statements and evidence, internal consistency, facial 
plausibility, bias, self- interest, the earliest time at which 
corroborating lay or medical evidence is first shown, and 
statements given during treatment (which are usually given 
greater probative weight, particularly if close in time to the 
onset thereof).  

Here, although the Veteran, along with his friends and family, 
are deemed competent and credible to describe symptoms of chronic 
fatigue since service, as this particular disorder is capable of 
lay observation, they have not been shown to possess any 
training, expertise, or credentials in the field of medicine, and 
are not competent to identify an undiagnosed illness, or to 
relate a diagnosed disorder to service.  Accordingly, any lay 
opinion that he has presented as to the fatigue disorder is 
substantially outweighed by the findings from the March 1999, 
April 2003, and October 2009 VA examinations, which were based 
upon a detailed assessment of various diagnostic tests.  

Overall, the preponderance of the evidence is against the 
Veteran's claim for service connection for fatigue, to include as 
due to an undiagnosed illness.  

Accordingly, on this record, the Board finds that the 
preponderance of the evidence is against the claim of service 
connection for a lung disorder.  See Gilbert, 1 Vet. App. at 55. 

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with the 
negative evidence to otherwise warrant a favorable decision.  


ORDER

Service connection for status-post viral meningitis claimed as 
headaches, nausea, and sweating, to include as due to an 
undiagnosed illness, is granted.  

Service connection for fatigue, to include as due to an 
undiagnosed illness, is denied.  


REMAND

The Veteran contends that his claimed diarrhea and joint pain are 
due to an undiagnosed illness due to Persian Gulf service; and 
that these disabilities, even if not due to an undiagnosed 
illness, are direct results of claimed injuries sustained in 
service, to include chemical/biological exposure to low level 
nerve agents sarin and cyclosarin while demolishing Iraqi weapons 
at Khamisiyah, Iraq.  

Following the Board remand, dated in May 2009, VA scheduled the 
Veteran with several VA examinations for the purposes of 
determining the nature and etiology of his claimed disorders, to 
include a diarrhea disorder and a joint disorder.  

With respect to the issue of service connection for joint pain, 
an October 2009 VA joints examination reveals physical 
examination findings for the right shoulder of forward flexion 
with pain limiting movement at the acromioclavicular junction, 
without weakness fatigue, or lack of endurance, shoulder 
abduction with pain limiting the movement, without weakness, 
fatigue, or lack of endurance, external rotation with significant 
limiting pain, without weakness, fatigue, or lack of endurance, 
shoulder internal rotation with pain limiting the movement, 
without weakness, fatigue, or lack of endurance, shoulder forward 
flexion with pain limiting the movement, without weakness, 
fatigue, or lack of endurance, and shoulder abduction with 
limiting pain, and without weakness, fatigue, or lack of 
endurance.  The Veteran was diagnosed with limitation of motion 
secondary to arthralgia of unknown etiology of exposure.  

Examination of the left shoulder, the right elbow, and the left 
elbow, yielded similar findings, to include diagnoses of 
limitation of motion of the left shoulder, and sever arthralgia, 
progressive arthralgia secondary of unknown etiology, severe 
arthralgia limiting movement in the right elbow, arthralgia of 
unknown etiology, and limited movement of the left elbow due to 
significant arthralgia, unknown etiology.  The examiner noted 
that after reviewing the claims file, there appeared to be no 
evidence of significant evaluation to make a judgment as to the 
etiology of this arthralgia since exposure in the gulf theater.  

An addendum to the VA examination report, dated later that month, 
revealed findings on X-ray showing mild degenerative changes of 
the left shoulder, significant degenerative changes in the right 
shoulder, mild calcific changes in the right elbow, and no report 
associated with the left elbow.  

An award of service connection may not be based on resort to 
speculation or remote possibility.  See 38 C.F.R. § 3.102 (2009); 
see also Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); Obert 
v. Brown, 5 Vet. App. 30, 33 (1993); Bostain v. West, 11 Vet. 
App. 124, 127 (1998).  

The Board finds the October 2009 VA examiner's opinion to be 
unclear as to whether the Veteran's various joint disorders are 
related to his service, and that the examiner failed to comment 
on if they may be manifestations of undiagnosed illness.  

With respect to the claim for entitlement to service connection 
for diarrhea, the Board notes that the October 2009 VA stomach 
and duodenum examination, scheduled in conjunction with the May 
2009 Board remand, reveals complaints of intermittent nausea, 
vomiting, and watery stool at least twice a day that is relieved 
spontaneously without any relieving or aggravating factor.  
There, the Veteran was diagnosed with no specific stomach and 
duodenal intestinal disease, and with chronic diarrhea and 
abdominal pain.  The examiner noted that the Veteran returned 
from the first Gulf War with persistent daily loose stool as well 
as abdominal cramps, occasional nausea, and vomiting, and that he 
was seen by a gastrointestinal specialist 14 years ago who 
indicated that the study was negative, and who failed to conduct 
an endoscopy or colonoscopy or take abdominal films.  

Notably, the examiner failed to provide a nexus opinion, or to 
address the likely etiology of the diagnosed chronic diarrhea and 
abdominal pain.  

Moreover, the examiner refrained from opining as to whether the 
Veteran's current chronic diarrhea and abdominal pain may be 
manifestations of undiagnosed illness.  

The Board finds the October 2009 VA examinations, with respect to 
both the claims of entitlement to service connection for diarrhea 
and for joint pain, to include as due to an undiagnosed illness, 
to be inadequate for rating purposes.  Specifically, the Board 
notes that in both cases the examiners failed to provide a nexus 
opinion, or to address the likely etiology of the diagnosed 
diarrhea and joint disorders.  

The Court has held, in Stegall v. West, 11 Vet. App. 268 (1998) 
that a remand by the Court or the Board confers on the claimant, 
as a matter of law, the right to compliance with the remand 
orders.  Therefore, the Board must remand the matters of service 
connection for joint pain and for diarrhea for further 
examination by appropriate VA examiners.  

Given the Veteran's complaints and the absence of competent 
evidence sufficient to decide the claim, the Board finds that 
additional medical examinations are needed.  See 38 C.F.R. § 
3.159(c)(4).  

The Board reminds the Veteran that the duty to assist is not a 
one-way street, and that he has a duty to cooperate, to include 
reporting for examination.  38 C.F.R. §§ 3.326, 3.327, 3.655 (b) 
(2009); see also Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
He is advised that he has an obligation to assist VA in the 
development of his claims, and that failure to do so may result 
in an adverse decision.  

The actions identified herein are consistent with the duties to 
notify and assist imposed by the VCAA.  See 38 C.F.R. § 3.159 
(2009).  However, identification of specific actions requested on 
remand does not relieve the RO of the responsibility to ensure 
full VCAA compliance.  

Hence, in addition to the actions requested hereinabove, the RO 
should also undertake any other development or notification 
action deemed warranted by VCAA prior to readjudicating the 
claims on appeal.  The RO's adjudication of the claims should 
include consideration of all evidence added to the record since 
the RO's last adjudication of the claims.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should schedule the Veteran for an 
appropriate VA examination to determine the 
nature and etiology of his claimed diarrhea 
disorder.  All necessary diagnostic tests, if 
any, should be completed.  The claims file 
should be provided to the examiner for 
review, and the examiner should note that it 
has been reviewed.  

The examiner is requested to state whether 
the Veteran's complaints of diarrhea are 
attributable to a known clinical diagnosis or 
to a disease process other than a known 
clinical diagnosis.  If the examiner cannot 
identify a known disease or disability which 
causes these symptoms, the examiner should so 
state.  The examiner should clarify whether 
the symptoms in question are chronic in 
nature (e.g., present for 6 months or more).  

If the Veteran's diarrhea complaints are 
attributable to a known clinical diagnosis, 
the examiner should render an opinion as to 
whether such disability at least as likely as 
not (e.g., a 50 percent or greater 
probability) is etiologically related to 
active military service or events therein.  

The examiner should provide a complete 
rationale for any opinions expressed.  

2.  The RO should schedule the Veteran for an 
appropriate VA examination to determine the 
nature and etiology of his claimed joints 
disorder.  All necessary diagnostic tests, if 
any, should be completed.  The claims file 
should be provided to the examiner for 
review, and the examiner should note that it 
has been reviewed.  

The examiner is requested to state whether 
the Veteran's complaints of joint pain are 
attributable to a known clinical diagnosis or 
to a disease process other than a known 
clinical diagnosis.  If the examiner cannot 
identify a known disease or disability which 
causes these symptoms, the examiner should so 
state.  The examiner should clarify whether 
the symptoms in question are chronic in 
nature (e.g., present for 6 months or more).  

If the Veteran's joint pain complaints are 
attributable to a known clinical diagnosis, 
the examiner should render an opinion as to 
whether such disability at least as likely as 
not (e.g., a 50 percent or greater 
probability) is etiologically related to 
active military service or events therein.  

The examiner should provide a complete 
rationale for any opinions expressed.  

3.  Following completion of all indicated 
development, the RO should readjudicate the 
claims of service connection.  If any benefit 
sought on appeal is not granted to the 
Veteran's satisfaction, the Veteran should be 
furnished an SSOC and provided an appropriate 
opportunity to respond.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).  



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


